Title: From John Adams to Benjamin Rush, 28 February 1788
From: Adams, John
To: Rush, Benjamin


          
            My dear Friend
            Lon[don] Feb. 28. 1788
          
          The Letter that accompanies this, is from a Character so respectable, that I beg leave to recommend it to your particular Attention.The Correspondent will be found worthy of you.— I have taken Leave, and shall embark, as soon as the Equinoxial and its roughest Blusters are past.
          The Emperors Declaration of War announces louder Storms in Europe: but I hope to escape them all in a peaceful Harbour at Braintree.
          yours affectionately
          
            John Adams
          
        